Title: To Thomas Jefferson from John Steele, [12 April 1792]
From: Steele, John
To: Jefferson, Thomas


          
            Sir
            [12 Apr. 1792]
          
          I have considered the subject matter of your enquiries, and have nothing further to communicate, than what my colleague has stated  in the foregoing letter. Many instances of the renewal of bonds, and giving bonds for old book debts due to Brittish subjects which were barr’d by limitation, are within my knowledge.—I have the honor to be Sir Your huml. Servant,
          
            Jno. Steele
          
        